UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-7775



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM RONALD FORBES,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville.  Malcolm J. Howard,
District Judge. (CR-93-23-H, CA-97-101-4-H)


Submitted:   June 23, 1998                 Decided:   August 7, 1998


Before MICHAEL and MOTZ, Circuit Judges, and HALL, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


William Ronald Forbes, Appellant Pro Se. Robert Edward Skiver,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Ronald Forbes seeks to appeal the district court’s

order dismissing, as untimely filed, his motion filed pursuant to

28 U.S.C.A. § 2255 (West 1994 & Supp. 1998).    The motion was filed

on May 21, 1997, approximately thirteen months after the Anti-

terrorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214 (AEDPA), was signed into law on April 24, 1996.

AEDPA amended § 2255 to require that prisoners apply for habeas

corpus relief, in most cases, within one year of the date that

their convictions become final.

     On September 13, 1995, we affirmed the district court’s judg-

ment convicting Forbes of four firearms-related charges.      United

States v. Forbes, 64 F.3d 928 (4th Cir. 1995).       His convictions

therefore became final no later than December 12, 1995, the last

day on which Forbes could have petitioned the Supreme Court of the

United States for a writ of certiorari.        See SUP. CT. R. 13(1)

(petitions for review are timely filed within 90 days of the entry

of judgment by a United States court of appeals); 28 U.S.C.

§ 2244(d)(1)(A) (West Supp. 1998) (providing that, in a § 2254

case, the finality of a judgment is determined “by the conclusion

of direct review or the expiration of time for seeking such

review,” whichever is later).

     Inasmuch as Forbes’s convictions became final prior to AEDPA’s

amendment of the conditions upon which an application for habeas


                                  2
corpus relief from state or federal custody would be entertained,

he had one full year following the statute’s effective date --

until April 24, 1997 -- in which to timely file such an appli-

cation.    See Brown v. Angelone, No. 96-7173, 1998 WL 389030, at *6

(4th Cir. July 14, 1998) (determining the limitation period with

regard to post-AEDPA § 2254 petitions addressing convictions that

became final prior to the statute’s enactment). Because the appli-

cation at issue here was not filed until after that date, it may

not be considered.

     Accordingly, we deny Forbes a certificate of appealability and

dismiss this appeal. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                  3